DETAILED ACTION
Claims 9-15 are pending. Claim 9 is the sole independent claim. Claims 1-8 stand cancelled. Claims 9-15 were presented as new claims in the reply received on June 24, 2022. 
Please note that the examiner has renumbered the claims. See the annotated attachment for more details. The reply received on June 24, 2022 included new claims having improper numbers. Applicant cancelled claims 1-8 and presented new claims with numbers 1-7. New claims 1-7 should have been presented as 9-15, respectively. Note that 37 CFR 1.126 includes “Numbering of Claims. . . . When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not).” 
For any future correspondence, please refer to the claims using the renumbering. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 (line 10) includes a period “.” – which should be amended to be recited as a comma “,” 
Appropriate correction is required.
Claims 13-15 are objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 13-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 9 recites: 
9.	A system and methods including electronic gaming machines and computing devices, programmed as a downloadable application or electronic software via a microprocessor, of providing an innovative, strategic poker game with a high percentage of participation for to 3 to 9 players as a tournament competition with a virtual dealer, represented by a disc marker, known as a 'button', on a graphic depiction of a bespoke card table design, featuring 4 labelled rectangles, which correspond to a series of named rounds of dealing, and betting, where all electronic devices are coded with instructions and executed by a processor to automatically perform all of the following: 
I 	provide a 52 card deck of standard playing cards with 13 ranks in each of 4 suits, each card having a value which may contribute to a winning 5 card poker hand; 
II	 set a parameter to rotate the Dealer 'Button' to the next player in a clockwise position each time a new hand begins; 
III 	indicate and automatically furnish 3 Blind Bets for the first 3 players sitting to the left of the 'Button'; 
IV 	limit maximum betting and allowed raises per player in each of five progressive rounds of betting; 
V 	distribute a first single 'hole' card or set of 'hole' (single player, exclusive use) cards to each individual player playing the poker game; specifically, one, two, three or four cards, depending upon the game variation selected; the first set of playing cards comprising cards from said card deck and having a card value which can only be used by each individual holding said 'hole' cards distributed in a manner so that only individual players receiving the cards can view; 
VI 	Distribute a second set of playing cards within the rectangles labelled, "LAUNCH" in the middle of the table, comprising two community cards, face up, collectively known as 'the Launch'; the second set of playing cards comprising cards from said card deck and having a card value which all players can view and use to form a winning hand; 
VII 	Distribute a third set of playing cards by distributing additional hole cards face down on the table (one, two, three or four cards, depending upon the game variation played), in a manner so that only individual players receiving said cards can view and this third distribution of cards is collectively known as "The Boat"; 
VIII 	Provide each player with the option to hold or discard (shed) selected hole cards, collectively known as "Men Overboard"; where selected discards automatically appear face down on the table once selected; 
IX 	Expose discarded hole cards, as nominated by each player in turn; specifically, reveal each player's discards; 
X 	Remove exposed, discarded hole cards from the Table XI Place "No River" and "No Turn" notification disc markers alongside the table position of players choosing to hold more than 3 hole cards; 
XII 	Distribute and display a third community playing card, as known as "the Turn", in the middle of the table within the rectangle labelled, "TURN", adjacent to "the Launch", to form three community cards; said third community playing card comprising cards from the playing deck and having a card value in which each individual player can view and use to form a winning hand, with the exception of any player choosing to hold 5 hole cards; 
XIII 	Distribute and display a fourth, final playing card, known as "the River" in the middle of the table within the rectangle labelled, "RIVER", adjacent to "the Turn" to form four community cards; said fourth community playing card comprising cards from said playing deck and having a card value in which each individual player can view and use to form a winning hand, with the exception of any player choosing to hold 4 or 5 hole cards; 
XIV 	Indicate which player plays next after any round of card distribution, card shedding or round of betting, known as 'turn-taking'; 
XV 	Provide each player with the option to bet, raise, check or fold, or to shed (discard) a card or cards, or to 'stick', defined as choosing to hold more than 3 hole cards, during each appropriate round of betting; 
XVI 	Exclude any individual player who choses to 'stick' with five hole cards, from using the third community playing card, the 'Turn', to form a winning hand and notify all players by placing 2 discs, labelled , "No Turn" and "No River" by that player; 
XVII 	Exclude any individual player who choses to 'stick' with four or five hole cards, from using the said forth community playing card , the 'River' to form a winning hand and notify all players by placing a disc labelled ,"No River" by that player; 
XVIII 	Add a red filter or red marker to a [player] player's 'avatar' when any player goes 'all-in' and uses "Overdrawn Chips", known as 'ODC'; 
XIX 	Provide any player who goes all-in on any hand with a chip 'loan', known as "ODC", Overdrawn Chips, whereby that player may bet, raise, see within the parameters and limits programmed into each hand; 
XX 	Retrieve "ODC" loaned to any player who draws it and wins that hand, and redirect any ODC bet during the hand to the hand winner, so when a player drawing ODC loses that hand, he / she is automatically eliminated from the Tournament and that [player] player's avatar is darkened or removed; 
XXI 	Record all virtual chips bet during any given hand, and direct the 'pot' to the Winner of that hand, where all chip calculations are automatic and Winner's chip count is credited automatically; 
XXII 	Perform all of the aforementioned system and methods within the programming parameters described above in parts I through XXI, inclusive, and in another embodiment, provide this system and these methods, structured as a single player versus artificial intelligence known as programmed 'Bots', robots, known as 'Skill Poker', and, using a random number generator to shuffle and clone the deck, provide a series of identical hands, known as a 'Match', to 2 or more human players asynchronously, and record and compare their final chip counts to determine a winner, rewarding the winner with virtual prizes or real currency upon match completion to formulate an innovative, intellectual Poker format, with a genuinely level playing field, that focuses on strategic decision making, mathematical reasoning and keen observation. [Under the broadest reasonable interpretation of the foregoing underlined elements under “XXII”, the elements related to the “another embodiment” are optional and are not required by the claim. The examiner interprets the foregoing elements as merely requiring “Perform all of the aforementioned system and methods within the programming parameters  described above in parts I through XXI”]
The examiner submits that all of the foregoing underlined text recites an abstract idea of fundamental economic principles or practices because they constitute rules for conducting a wagering game.
The abstract idea is not integrated into a practical application for the following reasons. Claim 9 includes the following additional elements: 
(a) electronic gaming machines and computing devices, programmed as a downloadable application or electronic software via a microprocessor 
(b) virtual dealer
(c) where all electronic devices are coded with instructions and executed by a processor to automatically perform all of the following
(d) player’s avatar
Regarding (a) electronic gaming machines and computing devices, programmed as a downloadable application or electronic software via a microprocessor and (c) where all electronic devices are coded with instructions and executed by a processor to automatically perform all of the following, the examiner submits that these additional elements each merely constitute instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Regarding (b) virtual dealer and (d) player’s avatar, these additional elements merely indicate a field of use or technological environment in which to apply the abstract idea and thus cannot integrate the abstract idea into a practical application. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions as a combination merely link the use of the abstract idea to a field of use or technological environment, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the determination that the abstract idea is not integrated into a practical application. The examiner notes that the courts have recognized that shuffling and dealing a standard deck of cards is a well-understood, routine, conventional activity. (see, e.g., In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)).

Claim 10 recites: 
10.	The system of claim 9, wherein an innovative method of placing three 'blind' bets automatically before dealing begins is claimed, using a virtual dealer via computer coding, application, or software to determine which players automatically place the 3 different blind bets, where all programmed variations share the placement of three blind bets before each hand begins, with the benefit that, the third additional blind bet improves upon traditional placement of 2 blind bets by impelling a third player to have a vested interest in the hand before it starts; whereby the first blind bet, known as the 'Opening Blind' (OB) is automatically positioned by the player sitting to the left of the Button, and the second blind bet, known as the 'Small Blind' (SB) is automatically positioned by the second player sitting to the left of the Button. The third blind bet, known as the 'Big Blind' (BB) is automatically positioned by the third player sitting to the left of the 'Button', where The Big Blind equals double the Small Blind and the Small Blind equals double the Opening Blind, so the Big Blind therefore equals four times the Opening Blind (40B = 2SB = BB); so if OB = 25 units, SB = 50 units, and BB = 100 units. 
The examiner submits that all of the foregoing underlined text recites an abstract idea of fundamental economic principles or practices because they constitute rules for conducting a wagering game.
The additional elements recited in claim 10 are also included in claim 9, thus, these additional elements do not integrate the abstract idea into a practical application nor do they provide significantly more for the same reasons as discussed with respect to claim 9.  

11.	The system of claim 9, wherein an innovative method of utilising a microprocessor to stimulate users' thought processes through a sequence of required decision making, observation of opponents' actions, and a series of mental probability calculations, known as "Men Overboard", is claimed, using a virtual dealer via computer coding, application or software; whereby players are notified that they must decide whether to shed 1 or 2 personal 'hole' cards, or to retain all hole cards, with related programming which allows or excludes players from the use of the final two community cards, known as the "Turn" and the "River", providing players with strategic, decisive 'hand-building' opportunities stimulating players' positive, frontal lobe brain activity, introducing challenging new skill elements which are not possible in current popular forms of Poker, and specifically, when the "Men Overboard" notification appears, all players may shed a card or 2 cards (in 5 hole card variations), or 'stick'; whereby a timer counts down (example: 20 seconds) allowing players to select which cards they wish to discard, and these selected discards are automatically placed on the table in front of each player, face down, without revealing them to the other players, until all players have discarded, or indicate that they wish to 'stick', by waiting until the timer counts down to zero, and via programmed computer coding, application, or software, through a network of gaming machines or personal smart devices on the internet, the virtual dealer automatically reveals the discards (example: 30 seconds) before they automatically disappear, allowing observant players insight into each opponent's hand, while altering the odds of getting a favourable "TURN" or "RIVER", and providing innovative tactical methods of bluffing, (which do not exist in established Poker variations); whereby "No River" marker discs automatically appear adjacent to players who hold 4 or 5 hole cards, and "No Turn" marker discs also appear adjacent to any player who chooses to hold 5 hole cards.
The examiner submits that all of the foregoing underlined text recites an abstract idea of fundamental economic principles or practices because they constitute rules for conducting a wagering game.
The abstract idea is not integrated into a practical application for the following reasons. Claim 11 includes the following additional elements: 
(a) virtual dealer
(b) computer coding, application or software
(c) programmed computer coding, application, or software, through a network of gaming machines or personal smart devices on the internet
Regarding (a) virtual dealer, these additional elements merely indicate a field of use or technological environment in which to apply the abstract idea and thus cannot integrate the abstract idea into a practical application. 
Regarding (b) computer coding, application or software (c) programmed computer coding, application, or software, through a network of gaming machines or personal smart devices on the internet, the examiner submits that these additional elements each merely constitute instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions as a combination merely link the use of the abstract idea to a field of use or technological environment, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the determination that the abstract idea is not integrated into a practical application. The examiner notes that the courts have recognized that shuffling and dealing a standard deck of cards is a well-understood, routine, conventional activity. (see, e.g., In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)).

12.	The system of claim 9, wherein, via a programmed computer processor, coding, application, or software, in order to increase player participation, a progressive method of betting is claimed, which is integrated into the programming system, whereby, a programmed computer processor, coding, application or software is utilised to calculate, direct and control betting during each hand in a linear progression, specifically as follows; after the first card distribution, in Betting Round 1, the Big Blind equals 100 units, and in betting round 1, maximum bet or raise equals the Big Blind (BB), and one raise is allowed per player; where in betting round 2, maximum bet or raise equals 2 x Big Blind = 200 units, and 2 raises per player are permitted, and in betting round 3, maximum bet or raise = 3 x Big Blind = 300 units, and 3 raises per player are permitted, and in betting round 4, maximum bet and raise = 4 x Big Blind = 400 units, and 4 raises per player are permitted, and following the same progression, in betting round 5, maximum bet and raise = 5 x Big Blind = 500 units, and 5 raises per player are permitted; where blinds and all related bets double after Hand 6, and double again after Hand 12; for example if Big Blind = 100 units during Hands 1 - 6, Big Blind = 200 units during Hands 7 - 12, and Big Blind = 400 units from Hand 13 until the completion of the tournament.
The examiner submits that all of the foregoing underlined text recites an abstract idea of fundamental economic principles or practices because they constitute rules for conducting a wagering game. 
The additional elements recited in claim 12 are also included in claim 9, thus, these additional elements do not integrate the abstract idea into a practical application nor do they provide significantly more for the same reasons as discussed with respect to claim 9.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
New claim 9 includes “provide this system and these methods, structured as a single player versus artificial intelligence known as programmed 'Bots', robots, known as 'Skill Poker', and, using a random number generator to shuffle and clone the deck, provide a series of identical hands, known as a 'Match', to 2 or more human players asynchronously, and record and compare their final chip counts to determine a winner” – these elements constitute new matter because the skilled artisan would not have understood that Applicant possessed such an invention based on the originally filed disclose. Specifically, Applicant’s original claim 2 merely states: 
A nominated dealer* or computer coding, application or software emulating the official rules of said poker game: In addition to said CLAIM 1, any computer coding, application or software which emulates or mimics the official rules of said poker game or tournaments ("Tennessee Hold 'Em®" and "Tennessee Hold 'Em® Tournaments"), including said variations, or incorporates any form of artificial intelligence playing against individual players of said poker game or tournaments is claimed.

This disclosure does not provide enough evidence that the following was contemplated: “provide this system and these methods, structured as a single player versus artificial intelligence known as programmed 'Bots', robots, known as 'Skill Poker', and, using a random number generator to shuffle and clone the deck, provide a series of identical hands, known as a 'Match', to 2 or more human players asynchronously, and record and compare their final chip counts to determine a winner”. To overcome this rejection, the examiner suggests removing these elements all together.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 (lines 3-4) includes “a high percentage of participation” - which is not defined by the claim and/or the specification and is not a term of art, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term is unclear because it is unclear what is necessary to be considered a "high percentage of participation" and what would not be considered a "high percentage of participation". To overcome this rejection, the examiner suggests to delete “with a high percentage of participation”.
Claim 9 (line 65) includes “the parameters” – there is insufficient antecedent basis for this element. To overcome this rejection the examiner suggests to amend this element to be recited as “parameters”.
Claim 9 (lines 74-84) include “XXII Perform all of the aforementioned system and methods within the programming parameters described above in parts I through XXI, inclusive, and in another embodiment, provide this system and these methods, structured as a single player versus artificial intelligence known as programmed 'Bots', robots, known as 'Skill Poker', and, using a random number generator to shuffle and clone the deck, provide a series of identical hands, known as a 'Match', to 2 or more human players asynchronously, and record and compare their final chip counts to determine a winner, rewarding the winner with virtual prizes or real currency upon match completion to formulate an innovative, intellectual Poker format, with a genuinely level playing field, that focuses on strategic decision making, mathematical reasoning and keen observation.” – the examiner submits that most of these elements are generally unclear for at least the following reasons:
Claim 9 (lines 74-75) includes “the programming parameters described above in parts I through XXI, inclusive” – first, it is unclear what exactly is being referred to. In other words, what exactly are “the programming parameters described above in parts I through XXI”. Second, it is unclear what the term “inclusive” means in this context. 
Claim 9 (line 77) includes “robots” – it is unclear how this element fits in the sentence grammatically. for example, does “robots” refer to “Bots”? or are “robots” known as Skill Poker? Is “robots” the second element that flows from “structured as”?

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/            Primary Examiner, Art Unit 3715